UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                              No. 04-1798



CURLEE SHERMAN,

                                              Plaintiff - Appellant,

            versus


WAL-MART,

                                               Defendant - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.     Margaret B. Seymour, District
Judge; Joseph R. McCrorey, Magistrate Judge. (CA-04-1797-5)


Submitted:    October 29, 2004           Decided:     November 15, 2004


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Curlee Sherman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Curlee    Sherman   appeals   the   district   court’s    order

affirming   the   magistrate    judge’s   dismissal   of   his   complaint

pursuant to a previously entered pre-filing review order.            We have

reviewed the record and find no reversible error.           Accordingly,

although we grant leave to proceed on appeal in forma pauperis, we

affirm for the reasons stated by the district court.         See Sherman

v. Wal-Mart, No. CA-04-1797-5 (D.S.C. filed July 16, 2004; entered

July 19, 2004).      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                  AFFIRMED